Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Jones appeals the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Jones, No. 1:08-cr-00001-JCC-4 (E.D. Va. June 10, 2010); United States v. Hood, 556 F.3d *3226 (4th Cir.), cert. denied, — U.S.-, 130 S.Ct. 321, 175 L.Ed.2d 212 (2009) (noting that defendant convicted of a crack offense, but sentenced pursuant to a mandatory statutory minimum sentence, is ineligible for a reduction under § 3582(c)(2)). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.